EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James White, Registration No. 74092 on 6/7/2021.
The claims have been amended as the following:

1. (Currently Amended) A method of controlling one or more utility devices in an environment via a control system based on user input, wherein said user input is obtained through a mobile communication device external to said control system, the method comprising:
receiving, by a sensor device, a sensor signal and determining from the sensor signal, by a controller, a location data of the mobile communication device, the location data corresponding to a physical location of the mobile communication device within a space;
wherein the determining of the location data comprises determining location sequence data representative of a motion of the mobile communication device along a trajectory through the space and determining a size or shape of a gesture zone based on the location sequence data;
providing, through the mobile communication device, a feedback signal in response to said determining of the location data, the feedback signal providing feedback information on said location data[[;]], wherein providing the feedback information includes displaying on a touch sensitive display screen of the mobile communication device an augmented reality visual representation of the determined gesture zone embedded in an image of the space;
the touch sensitive display screen of the mobile communication device, an input signal indicative of a manipulation instruction command, wherein receiving the input signal comprises manipulating the augmented reality visual representation of the gesture zone on the display screen by touch gestures and generating manipulation instruction commands corresponding to said manipulating, wherein the manipulation instruction commands include changing a size and a shape of the gesture zone;
modifying, by the controller, based on said manipulation instruction commandand the location data of the mobile communication device, at least one spatial dimension of the gesture zone defined by the location data;

generating, by the controller, the gesture zone within the space based on the modified gesture zone; and
monitoring the generated gesture zone within the space in order to identify user gesture inputs within the generated gesture zone and operating, by the control system, the one or more utility devices 


2. (Currently Amended) The method according to claim 1, wherein 
the sensor device is comprised by the control system, said method further comprising the control system transmitting the location data to the mobile communication device in response said determining of the location data; or
the sensor device is comprised by the mobile communication device, said method further comprising the mobile communication device transmitting the location data to the control system. 

3. (Previously Presented) The method according to claim 1, wherein the sensor device is at least one element of a group comprising: an image capture device for receiving images and determining the location data from the images, an ultrasound transceiver, a radio frequency (RF) transceiver, and a communications module arranged for determining a communication signal strength.

4. (Currently Amended) The method according to claim 1, wherein the sensor device is an image capture device comprised by the mobile communication device, and wherein the controller determines the location data of the mobile communication device by establishing model data of the space based on a location of a view point of the image capture device based on the model data.

5. (Currently Amended) The method according to claim 1, further comprising the mobile communication device receiving an existing gesture zone definition data of an existing gesture zone from the control system[[,]] for displaying on or modifying by the mobile communication device.

6. (Currently Amended) The method according to claim 5, further comprising determining a modified gesture zone definition data for modifying the existing gesture zone.

7. (Cancelled)

8. (Cancelled)

9. (Currently Amended) The method according to claim 1, wherein the mobile communication device comprises at least one element of a group comprising:
an accelerometer or a gyroscope, wherein the user input includes 
a keyboard or button 
an audio sensor, wherein the user input comprises a sound or voice command.

10. (Cancelled)

11. (Cancelled)

12. (Cancelled) 

13. (Currently Amended) The method according to claim 1, wherein the step of receiving a sensor signal by a sensor device comprises receiving by the mobile communication device images of [[a]] the space obtained using an image capture device, and wherein the location data is determined from the images.

14. (Currently Amended) A computer program product comprising non-transitory computer readable instructions that, when executed by a processor, cause a mobile communication device to perform a method of 
receiving, by a sensor device, a sensor signal and determining from the sensor signal, by a controller, a location data of the mobile communication device, the location data corresponding to a physical location of the mobile communication device within a space;
wherein the determining of the location data comprises determining location sequence data representative of a motion of the mobile communication device along a trajectory through the space and determining a size or shape of a gesture zone based on the location sequence data;
providing, through the mobile communication device, a feedback signal in response to said determining of the location data, the feedback signal providing feedback information on said location data; wherein providing the feedback information includes displaying on a touch sensitive display screen of the mobile communication device an augmented reality visual representation of the determined gesture zone embedded in an image of the space;
receiving, via the touch sensitive display screen of the mobile communication device, an input signal indicative of a manipulation instruction command, wherein receiving the input signal comprises manipulating the augmented reality visual representation of the gesture zone on the display screen by touch gestures and generating manipulation instruction commands corresponding to said manipulating, wherein the manipulation instruction commands include changing a size and a shape of the gesture zone;
modifying, by the controller, based on said manipulation instruction command and the location data of the mobile communication device, at least one spatial dimension of the gesture zone defined by the location data;
generating, by the controller, the gesture zone within the space based on the modified gesture zone; and
monitoring the generated gesture zone within the space in order to identify user gesture inputs within the generated gesture zone and operating, by the control system, the one or more utility devices according to the identified user gesture inputs.  

15. (Currently Amended) A the system comprising:
a mobile communication device;
a control system external to the mobile communication device comprising an image capture device for obtaining images from a space, and a controller for determining from said images location data of [[a]] the mobile communication device in said space, the location data corresponding to a location of the mobile communication device, wherein the determining of the location data comprises determining location sequence data representative of a motion of the mobile communication device along a trajectory through the space and determining a size or shape of a gesture zone based on the location sequence data,
wherein the control system further comprises a transceiver 
where the mobile communication device provides a feedback signal in response to said determining of the location data, the feedback signal providing feedback information on said location data; wherein providing the feedback information includes displaying on a touch sensitive display screen of the mobile communication device an augmented reality visual representation of the determined gesture zone embedded in an image of the space;
wherein the mobile communication device receives, via the touch sensitive display screen of the mobile communication device, an input signal indicative of a manipulation instruction command, wherein receiving the input signal comprises manipulating the augmented reality visual representation of the gesture zone on the display screen by touch gestures and generating manipulation instruction commands corresponding to said manipulating, wherein the manipulation instruction commands include changing a size and a shape of the gesture zone;
wherein the mobile communication device modifiesmanipulation instruction command and the location data of the mobile communication device, at least one spatial dimension of the gesture zone defined by the location data;
receiving, by the control system, from the mobile communication device, the modified gesture zone and generating the gesture zone within the space based on the modified gesture zone; and
monitoring, by the control system, the generated gesture zone within the space in order to identify user gesture inputs within the generated gesture zone and operating the one or more utility devices according to the identified user gesture inputs.  



16. (Cancelled)

The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claim(s) 1, 14, 15 when taken in the context of the claims as a whole.
At best, the prior art of record, specifically:

Fukui (US 7453471 B2)discloses: a method of controlling one or more utility devices in an environment (col.3:1-45) via a control system based on user input, wherein said user input is obtained through a mobile communication device external to said control system (fig.1, col.12:1-65 showing virtual object (gesture zone) management device 100 and mobile communication device 200), the method comprising:
receiving, by a sensor device, a sensor signal and determining from the sensor signal, by a controller, a location data of the mobile communication device, the location data corresponding to a physical location of the mobile communication device within a space (fig.12 S302, col.18:15-60: determining object location so as to determine whether it is inside a zone; see fig.9:66, col.16:20-30 for description of location sensor, e.g. GPS);
providing, through the mobile communication device, a feedback signal in response to said determining of the location data, the feedback signal providing feedback information on said location data (fig.12 S304, col.18:30-35: the obtained location information is sent as a feedback signal to the settings device);
receiving, via the mobile communication device, an input signal indicative of an instruction command (fig.12 S316 and onwards show various input signals from the user, such as selecting an object, selecting an action, setting dimensions, etc. (col.18:40-70));
modifying, by the controller, based on said instruction command and the location data of the mobile communication device, at least one spatial dimension of a gesture zone defined by the gesture zone definition data (fig.12:322, col.18:40-60: determining new spatial dimensions inputted by the user, the determination based on the user input instruction command and the accessible virtual objects based on the transmitted user location); and,
generating, by the controller, the gesture zone within the space based on the modified gesture zone (fig.12:S326, col. 18:40-60: the gesture zone is updated based on the inputted dimensions),
monitoring the generated gesture zone (col.3:1-45).

Kauffmann (US 20150153822 A1) discloses: A method of controlling one or more utility devices in an environment via a control system based on user input (0049-50, 0053), wherein said user input is obtained through a mobile communication device external to said control system (figs. 3-5, 0041-45: determining a gesture zone definition volume defined by a mobile device by computer control system 110), the method comprising:
receiving, by a sensor device, a sensor signal and determining from the sensor signal, by a controller, a location data of the mobile communication device, the location data corresponding to a physical location of the mobile communication device within a space (figs.4-5, 0044-45: receiving by sensor devices such as depth camera 120 sensor signals defining location of a physical volume being defined by the mobile device, the physical volume corresponding to the location of the mobile device in real space);
wherein the determining of the location data comprises determining a location sequence data representative of a motion of the mobile communication device along a trajectory through the space and determining the size or shape of a gesture zone based on the location sequence data (figs.7-8, 0046);
providing, through the mobile communication device, a signal providing information on said location data (fig.9, 0047);
receiving, via the touch sensitive display screen of the mobile communication device, an input signal indicative of an instruction command (fig.4, 0043: providing instructions such as “Stop” or “Save” to confirm and store the location data; fig.9, 0047), and
modifying, by the controller, based on said instruction command and the location data of the mobile communication device, the gesture zone definition data (0044: defining gesture zone data, e.g., so as to control devices (e.g., 0049-50), based on user confirmation; fig.9, 0047),
generating, by the controller, the gesture zone within the space based on the modified gesture zone (0049: generating a space for monitoring);
monitoring the generated gesture zone within the space in order to identify user gesture inputs within the generated gesture zone and operating, by the control system, the one or more utility devices according to the identified user gesture inputs (0049-50, 0053).

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim(s) 1, 14, 15 as a whole.
Thus, claims 1-6, 9, 13-15 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Liang Li whose telephone number is (303)297-4263(303)297-4263. The examiner can normally be reached on Monday through Friday, 8:00 AM to 5:00 PM MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/LIANG LI/Examiner, Art Unit 2143